IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ANTHONY CHEATHAM,                        : No. 6 EM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
COURT OF COMMON PLEAS OF                 :
PHILADELPHIA COUNTY,                     :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of February, 2017, the Petition for Writ of Mandamus is

DENIED.